DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on May 25, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-16 are pending in the instant application.
Claim(s) 15-16 are withdrawn from consideration due to being directed to a non-elected invention.
Applicant’s election with traverse of Group I, including claim(s) 1-14 in Application No. 16/713,408, filed on May 25, 2022 is acknowledged.  The traversal is on the ground(s)/assertion that:
(i) “the two groups are highly related and searching both would not entail extra searching” (page 2, Applicant’s response)
This is not found persuasive for the following reasons:
Examiner, in order to establish reasons for insisting upon restriction after distinctness has been demonstrated, must show by appropriate explanation that the following condition is held: there separate classification.  This shows that each distinct subject has attained recognition in the art as a separate subject for the inventive effort, hence also a separate field of search (See MPEP § 808.02 A).
Applicant’s traverse on the grounds that it is not shown that a serious burden exists on the examiner is not found to be persuasive because applications that claim inventions in different statutory categories of invention, only a one-way distinctness is generally required in order to support a restriction requirement (See MPEP 806.05(f)).  
Consequently, in the instant case, neither a showing of undue burden, nor that the claims are both independent and distinct is required to support a restriction requirement.  Furthermore, the separate statutory classification of invention, and the different fields of search are indicia of an undue burden (See MPEP 808.02 and MPEP 803(B)).
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on December 13, 2019.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 10 are objected to because of the following informalities:  
Regarding Claim 10, the claim appears to be erroneously dependent upon itself, clearly a typographical error.  Examiner suggests modifying the dependency of Claim 10 to recite dependency upon Claim 6 in order to place the claim in better form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


i.	Claim(s) 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the visible light source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of expediting prosecution, Examiner suggests Applicants modify the dependence of Claim 9 to correctly depend upon Claim 6.
Claim 10 recites the limitation "the visible light source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of expediting prosecution, Examiner suggests Applicants modify the dependence of Claim 10 to correctly depend upon Claim 6.
Claim 1 recites an element “configured to” perform a function. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the optical system is “configured to direct UV radiation,” here the prior art is only required to teach structure capable of performing the function as claimed.
Claim 5 recites an element “configured to” perform a function. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the mounting structure is “configured for mounting,” here the prior art is only required to teach structure capable of performing the function as claimed.
Claim 6 recites an element “configured to” perform a function. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the second optical system is “configured to direct visible light,” here the prior art is only required to teach structure capable of performing the function as claimed.
Claim(s) 2-14 are rejected at least for their dependency on independent Claim 1.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-8, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowling et al., (U.S. Pub. No. 2004/0090787 A1). 
Regarding Claim 1, Dowling et al., teaches an interior aircraft light (204, “floor lights,” [Wingdings font/0xE0] of “an interior cabin 102 of an aircraft 102 … includes a plurality of lighting systems,” ¶ [0040], see at least Figs. 2-5), comprising: a mounting structure (via “surface mount LED” structure, ¶ [0016]) for mounting the interior aircraft light (204) to an aircraft seat (indirectly mounting to seat, Fig. 3); an ultraviolet (UV) radiation source (“a UV source,” ¶ [0044]); and an optical system (“a reflective coating,” ¶ [0070]), configured to direct UV radiation from the UV radiation source towards a floor portion (floor of aircraft) underneath the aircraft seat (seat of aircraft).  
Regarding Claim 2, Dowling et al., teaches an interior aircraft light according to claim 1, wherein the UV radiation source is a UV LED (“a UV source,” ¶ [0044]).  
Regarding Claim 3, Dowling et al., teaches an interior aircraft light according to claim 1, wherein the optical system (“a reflective coating,” ¶ [0070]), comprises a reflector arranged over the UV radiation source (“a UV source,” ¶ [0044]) for directing UV radiation from the UV radiation source towards the floor portion underneath the aircraft seat (seat of aircraft).  
Regarding Claim 4, Dowling et al., teaches an interior aircraft light according to claim 1, further comprising a trans-parent or translucent protective cover (via “lens,” ¶ [0013]), arranged over the UV radiation source (“a UV source,” ¶ [0044]) and the optical system (“a reflective coating,” ¶ [0070]).  
Regarding Claim 5, Dowling et al., teaches an interior aircraft light according to claim 1, wherein the mounting structure (mount surface LED is indirectly complementarily shaped to the aircraft seat) is configured for mounting the interior aircraft light to a seat base of the aircraft seat, with the mounting structure in particular being shaped complementary to the seat base of the aircraft seat (Fig. 3).  
Regarding Claim 6, Dowling et al., teaches an interior aircraft light according to claim 1, further comprising: a visible light source (“any LED of any color,” ¶ [0044]); and a second optical system (within the system, additional mirror), configured to direct visible light from the visible light source towards an aisle floor portion (floor region) sideways (byproduct of backscatter or lighting that intrinsically is produced sideways) of the aircraft seat.  
Regarding Claim 7, Dowling et al., teaches an interior aircraft light according to claim 1, wherein the visible light source is in the amber orange red range of the color spectrum, with the visible light source in particular having its peak light intensity at a peak wavelength of between 580 nm and 650 nm (“a wide range of available colors and color temperatures … amber, orange,” ¶ [0044]).  
Regarding Claim 8, Dowling et al., teaches an interior aircraft light according to claim 7, wherein the visible light source is in the amber orange red range of the color spectrum, with the visible light source in particular having its peak light intensity at a peak wavelength of between 590 nm and 630 nm (“a wide range of available colors and color temperatures … amber, orange,” ¶ [0044]).    
Regarding Claim 11, Dowling et al., teaches an aircraft cabin lighting system, comprising: an interior aircraft light (of 204) in accordance with claim 1; and a photoluminescent panel (“photo-luminescent sources,” ¶ [0014]), with the photoluminescent panel in operation emitting visible light after being excited by the UV radiation source of the interior aircraft light (¶ [0014]).  
Regarding Claim 13, Dowling et al., teaches an aircraft cabin lighting system according to claim 11, wherein the photo-luminescent panel (“photo-luminescent sources,” ¶ [0014]) is attachable to a seat base of the aircraft seat (at least indirectly attachable).  
Regarding Claim 14, Dowling et al., teaches an aircraft cabin lighting system according to claim 11, in combination with an aircraft seat that includes: 21/23107827US01 (U381478US)a seat back (of seat); a seat pan (of seat); and a seat base (of seat) that supports the seat back and the seat pan; wherein the interior aircraft light is mounted to the seat base (indirectly mounted).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 9-10, 12 are rejected under 35 U.S.C. 103 as being obvious over Dowling et al., (U.S. Pub. No. 2004/0090787 A1). 
Regarding Claim(s) 9-10, Dowling et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) except for the specific limitation of the visible light source and the second optical system being configured to provide an illumination of the aisle floor portion sideways of the aircraft seat with a ratio of maximum illuminance to minimum illuminance of between 1.5 and 2.5.  
However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the visible light source and the second optical system to be configured to provide an illumination of the aisle floor portion sideways of the aircraft seat with a ratio of maximum illuminance to minimum illuminance of between 1.5 and 2.5, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing visible light source and the second optical system to be configured to provide an illumination of the aisle floor portion sideways of the aircraft seat with a ratio of maximum illuminance to minimum illuminance of between 1.5 and 2.5 in order to improve light output during operation of aircraft, thereby aiding in the rider’s comfort and ease overall.
Regarding Claim(s) 12, Dowling et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) and further teaches a photoluminescent panel (“photo-luminescent sources,” ¶ [0014]).  Dowling et al., is silent regarding the photoluminescent panel having a row number shape.
However, Dowling et al., does disclose that it can be seen that light systems can include lights 402 of many configurations, in an unlimited number of shapes and sizes ¶ [0087] in order to add critical functionality and application/use to the photoluminescent panel display.  
Therefore, Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape to a row number shape in the aircraft of Dowling et al., in order to add critical functionality and application/use to the photoluminescent panel display.   
Furthermore, one of ordinary skill in the art would have been led to using numbering as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875